Title: To Thomas Jefferson from Thomas Cooper, 8 September 1820
From: Cooper, Thomas
To: Jefferson, Thomas


            Dr Sir
            
              
              Sep. 8. 1820
            Philada
          Mr Vaughan cut the inclosed out of a Carolina Paper that came here yesterday. I suppose it must have been of date about the last of last month.I understand there have been no cases of sickness but among the irish who work on the Canal. I am with great respectDr Sir Yr obliged friend & servantThomas Cooper